Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 11, 2016

                                       No. 04-16-00070-CR

                                     Terrence D. MOUTON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 14, Bexar County, Texas
                                    Trial Court No. 416377
                                Susan Skinner, Judge Presiding

                                          ORDER

        The reporter’s record was due on April 4, 2016. After no reporter’s record or request for
extension of time to file the reporter’s record was filed, on April 8, 2016, we directed court
reporter Kimberly Rice-LoBello to file the reporter’s record by May 9, 2016. See TEX. R. APP.
P. 37.3(a). On that date, the court reporter filed a notice of late record and requested an
additional twenty days to file the reporter’s record.
       The reporter’s request is GRANTED. We ORDER court reporter Kimberly Rice-
LoBello to file the record with this court by May 31, 2016. See id. R. 35.3(c) (limiting any
extension in an ordinary appeal to thirty days).
         If the record is not filed with this court by May 31, 2016, any requests for additional time
to file the record must be accompanied by a signed, written status report. See 4TH TEX. APP.
(SAN ANTONIO) LOC. R. 7.1, http://www.txcourts.gov/4thcoa/practice-before-the-court/local-
rules.aspx (“If an official requires additional time to file a record, the official must request
additional time from the Court using the form adopted by the Court.”).
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date. A preferred form for the status report, with an accompanying example, is
attached to this order.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court